DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed January 25, 2021, with respect to claims 2-21 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on February 24, 2021.

The application has been amended as follows: 

Claim 2
A multilayer ceramic capacitor comprising: 
(1) a capacitor body having a first face and a second face that are opposing faces in a length direction, a third face and a fourth face that are opposing faces in a width direction, and a fifth face and a sixth face that are opposing faces in a height direction, as well as a built-in capacitive part constituted 
(2) a first external electrode having a first part along the first face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple first internal electrode layers is connected to the first part of the first external electrode; and 
(3) a second external electrode having a first part along the second face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple second internal electrode layers is connected to the first part of the second external electrode; 
wherein the sixth face of the capacitor body has a planar portion extending in an area where the first and second internal electrode layers overlap as viewed from above, and has, over an entire width direction and at a position adjacent to the first face, a first tapering face that decreases a height-direction dimension of the first face, and also has, over an entire width direction and at a position adjacent to the second face, a second tapering face that decreases a height-direction dimension of the second face; 
wherein a height-direction dimension of the first tapering face on the sixth face is constituted in a manner accommodating an error in an end height of the first part of the first external electrode, while a height-direction dimension of the second tapering face on the sixth face is constituted in a manner accommodating an error in an end height of the first part of the second external electrode; and 
wherein the first and second external electrodes have roughly an L shape as viewed from a direction toward the third or fourth face, an end of each of the first and second external electrodes-2-Appl. No.15/438,618 Filed:February 21, 2017 is a highest point of each of the first and second external electrodes in the height direction, and the end of each of the first and second external electrodes is disposed on the corresponding first or second tapering face and lower than the sixth face in the height direction, wherein the first tapering face on the sixth face of the capacitor body is a convex curved face having a bulged center in the width direction and 

Claim 3
A multilayer ceramic capacitor, comprising: 
(1) a capacitor body having a first face and a second face that are opposing faces in a length direction, a third face and a fourth face that are opposing faces in a width direction, and a fifth face and a sixth face that are opposing faces in a height direction, as well as a built-in capacitive part constituted by multiple first internal electrode layers and multiple second internal electrode layers stacked alternately with dielectric layers in between; 
(2) a first external electrode having a first part along the first face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple first internal electrode layers is connected to the first part of the first external electrode; and 
(3) a second external electrode having a first part along the second face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple second internal electrode layers is connected to the first part of the second external electrode; 
wherein the sixth face of the capacitor body has a planar portion extending in an area where the first and second internal electrode layers overlap as viewed from above, and has, over an entire width direction and at a position adjacent to the first face, a first tapering face that decreases a height-direction dimension of the first face, and also has, over an entire width direction and at a position adjacent to the second face, a second tapering face that decreases a height-direction dimension of the second face; 
wherein a height-direction dimension of the first tapering face on the sixth face is constituted in a manner accommodating an error in an end height of the first part of the first external electrode, while 
wherein the first and second external electrodes have roughly an L shape as viewed from a direction toward the third or fourth face, an end of each of the first and second external electrodes-3-Appl. No.15/438,618Filed:February 21, 2017 is a highest point of each of the first and second external electrodes in the height direction, and the end of each of the first and second external electrodes is disposed on the corresponding first or second tapering face and lower than the sixth face in the height direction, wherein, among the first to sixth faces, only the first face, the fifth face, and the first tapering faces are provided with the first external electrode, and, among the first to sixth faces, only the second face, the fifth face, and the second tapering face are provided with the second external electrode, 
wherein the first and second external electrodes constitute all external electrodes provided in the multilayer ceramic capacitor; and wherein the first tapering face and second tapering face on the sixth face of the capacitor body are convex curved faces, respectively, that satisfy a condition of hi > h2 > h3 where h1 represents a maximum height-direction dimension between the sixth face and fifth face of the capacitor body, h2 represents a maximum height-direction dimension of the first face and that of the second face of the capacitor body, respectively, and h3 represents a minimum height-direction dimension of the first face and that of the second face of the capacitor body, respectively.

Claim 5
A multilayer ceramic capacitor comprising: 
(1) a capacitor body having a first face and a second face that are opposing faces in a length direction, a third face and a fourth face that are opposing faces in a width direction, and a fifth face and a sixth face that are opposing faces in a height direction, as well as a built-in capacitive part constituted 
(2) a first external electrode having a first part along the first face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple first internal electrode layers is connected to the first part of the first external electrode; and -4-Appl. No.15/438,618 Filed:February 21, 2017 
(3) a second external electrode having a first part along the second face over an entire width direction, and a second part along the fifth face, of the capacitor body, where an end of each of the multiple second internal electrode layers is connected to the first part of the second external electrode; 
wherein the sixth face of the capacitor body has a planar portion extending in an area where the first and second internal electrode layers overlap as viewed from above, and has, over an entire width direction and at a position adjacent to the first face, a first tapering face that decreases a height-direction dimension of the first face, and also has, over an entire width direction and at a position adjacent to the second face, a second tapering face that decreases a height-direction dimension of the second face; 
wherein a height-direction dimension of the first tapering face on the sixth face is constituted in a manner accommodating an error in an end height of the first part of the first external electrode, while a height-direction dimension of the second tapering face on the sixth face is constituted in a manner accommodating an error in an end height of the first part of the second external electrode; and 
wherein the first and second external electrodes have roughly an L shape as viewed from a direction toward the third or fourth face, an end of each of the first and second external electrodes is a highest point of each of the first and second external electrodes in the height direction, and the end of each of the first and second external electrodes is disposed on the corresponding first or second tapering face and lower than the sixth face in the height direction, 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising a first external electrode having a first part disposed over the entire width of a first end face of the ceramic body and a second part disposed on a principal surface of the element body. The capacitor further comprises a second external electrode having a first part disposed over the entire width of a second end face of the ceramic body and a second part disposed on a principal surface of the element body. The opposite principal surface has a planar surface and two tapering faces located towards opposite end faces of the element body. The element body has a bulged center in the width direction of the  first and second tapering face over the entire width of the element body and first and second internal electrodes overlap one another in the a region of the planar surface when viewed from the stacking direction of electrodes. Further, the prior art does not teach (in combination with other claim limitations) the opposing end faces each have a maximum and minimum height that does not reach a height measured from one principal surface to the opposing principal surface of the capacitor body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848